Citation Nr: 0420077	
Decision Date: 07/26/04    Archive Date: 08/04/04	

DOCKET NO.  00-04 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
2000, for the award of a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.

2.  Entitlement to a disability rating in excess of 
10 percent for chronic sinusitis.

3.  Entitlement to a disability rating in excess of 
10 percent for dermatitis and acne rosacea.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from June 1971 to 
December 1974, from December 1978 to February 1992, and from 
March 1992 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Detroit, Michigan.

This appeal is remanded to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that 38 U.S.C.A. § 5103(a) (West 2002), as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA) and 
Section 3.159(b) (2003), as recently amended, require VA to 
inform a claimant as to what evidence VA will provide and 
what evidence a claimant is to provide, and remanding where 
VA failed to do so.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to claims that were subject to the appealed Board decision.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the record shows the RO provided the veteran 
with a general VCAA notice letter in May 2001 regarding a 
matter that is not one of the issues for consideration at 
this time.  In a March 2003 communication discussing the VCAA 
and its ramifications, the issues listed on the title page of 
this decision were not addressed.  It is clear from the 
CAVC's judicial rulings on this subject that providing a 
claimant with general VCAA notice or furnishing VCAA notice 
with regard to unrelated claims will not satisfy the duty to 
notify provisions of the VCAA, as interpreted by the CAVC.

The Board also notes that with regard to the claim for an 
increased rating for a skin disorder, while the veteran and 
his representative received notice of the new governing 
criteria for evaluating skin disorders in September 2002, VA 
has not examined the veteran's service-connected disability 
in light of the new criteria.  In fact, the veteran has not 
been accorded a rating examination for compensation purposes 
for either sinusitis or a skin disorder since 1999.  The 
Board believes that a more current VA examination, with 
specific findings responsive to the applicable rating 
criteria, will be helpful in order to more fully and fairly 
evaluate the claims on appeal.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the Veterans Benefits Act of 
2000, and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.  Following completion of the 
development requested above, the RO 
should readjudicate the claims in light 
of all the pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case and 
he and his representative should be 
afforded an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




